DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 6 & 8 are objected to because of the following informalities:  
Claim 1, line 5: “multiple electrodes” should read --a plurality of electrodes--,
Claim 1, lines 7-8: “adjacent electrodes” should read --adjacent electrodes of the plurality of electrodes--,
Claim 1, lines 9 & 11: “the electrodes” should read --the plurality of electrodes--,
Claim 3, lines 1-2: “the electrodes” should read --the plurality of electrodes--, 
Claim 4, lines 2-3: “adjacent electrodes” should read --adjacent electrodes of the plurality of electrodes--,
Claim 6, line 3 & 6-7: “multiple electrodes” should read --a plurality of electrodes--,
Claim 6, lines 8 & 11: “pair(s) of electrodes” should read –pair(s) of electrodes of the plurality of electrodes--,
Claim 8, line 2: “the electrodes” should read --the plurality of electrodes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, the claim recites “the catheter is configured to apply the IRE pulses between adjacent electrodes” and this fails to further limit claim 1 which recites “wherein the electrodes are configured to apply irreversible electroporation (IRE) pulses to tissue between pairs of the electrodes” in which the electrodes are already part of the catheter as mentioned earlier in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (U.S. Pub. No. 2019/0030328), herein referred as “Stewart”.
Regarding claim 1, Stewart teaches a system for irreversible electroporation (Abstract: system for electroporation, Figs. 1, 4 & 5), the system (system 10) comprising: 
a catheter (medical device 12; [0057]: medical device, such as a catheter) comprising an expandable frame ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41) fitted at a distal end thereof ([0059]: one or more expandable elements 30 at, coupled or affixed to, or otherwise on the elongate body distal portion 26 (of medical device/catheter 12)), the expandable frame comprising multiple electrodes configured to be placed in contact with tissue in an organ of a patient ([0079]: electrodes 18 may be configured to be in contact with, for example, a circumference of tissue), wherein a lateral distance between neighboring edges of any pair of adjacent electrodes is uniform along a longitudinal axis ([0078]: the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30), and wherein the electrodes are configured to apply irreversible electroporation (IRE) pulses to tissue between pairs of the electrodes ([0057]: electrodes 18 configured to deliver electroporation energy to a pairs of the plurality of electrodes 18 to the area of tissue; [0073]: generator 14 may be configured to deliver irreversible electroporation energy); and 
an IRE pulse generator, which is configured to generate the IRE pulses ([0073]: generator 14 may be configured to deliver irreversible electroporation energy; where electroporation energy is a pulsed electric field).  
Regarding claim 2, Stewart teaches wherein the expandable frame (splines/thin flexible membranes 41) comprises a membrane of an expandable balloon ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41; [0059]: an expandable element 30, such as a balloon; [0059]: the plurality of electrodes 18 may be adhered to, mounted to, affixed to, or otherwise disposed on an inner surface of the expandable element 30 or on the outer surface of the expandable element 30; wherein the inner/outer surface is a membrane of the balloon).  
Regarding claim 3, Stewart teaches wherein the electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; where if the electrodes are symmetrically spaced apart and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element, they are equiangularly spaced about the longitudinal axis and are located on the distal end).  
Regarding claim 4, Stewart teaches wherein the catheter is configured to apply the IRE pulses between adjacent electrodes ([0097]: medical device 12 configured to electroporate tissue, the medical device 12 including an expandable element 30, the expandable element 30 having a plurality of electrodes 18; [0113]: energy generator 14 is configured to deliver bipolar electroporation energy between adjacent pairs of the plurality of electrodes 18 to the area of tissue; [0073]: generator 14 may be configured to deliver irreversible electroporation energy).  
Regarding claim 5, Stewart teaches wherein the organ is a heart ([0079]: contact with a tissue wall (such as a wall of a chamber of a heart)) and the tissue is a pulmonary vein (PV) ostium tissue ([0079]: expandable element 30 is positioned in contact with a pulmonary vein ostium).
Regarding claim 6, Stewart teaches method for irreversible electroporation (Abstract: method for electroporation), the method comprising: 
placing multiple electrodes of a catheter in contact with tissue in an organ of a patient ([0024]: a method for electroporating tissue includes positioning an expandable element of a medical device proximate an area of target tissue, the expandable element including a plurality of electrodes), the catheter (medical device 12, [0057]: medical device 12, such as a catheter) comprising an expandable frame ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41) fitted at a distal end thereof ([0059]: one or more expandable elements 30 at, coupled or affixed to, or otherwise on the elongate body distal portion 26), the expandable frame comprising the multiple electrodes ([0059]: medical device 12 may also include a plurality of electrodes 18 on the expandable element 30), wherein a lateral distance 
applying irreversible electroporation (IRE) pulses between one or more pairs of the electrodes ([0113]: energy generator 14 is configured to deliver bipolar electroporation energy between adjacent pairs of the plurality of electrodes 18 to the area of tissue; [0073]: deliver irreversible electroporation energy; where electroporation is the pulsed delivery of energy).  
Regarding claim 7, Stewart teaches wherein the expandable frame (splines/thin flexible membranes 41) comprises a membrane of an expandable balloon ([0064]: the expandable element 30 may include one or more splines or thin flexible membranes 41; [0059]: an expandable element 30, such as a balloon; [0059]: the plurality of electrodes 18 may be adhered to, mounted to, affixed to, or otherwise disposed on an inner surface of the expandable element 30 or on the outer surface of the expandable element 30; wherein the inner/outer surface is a membrane of the balloon).  
Regarding claim 8, Stewart teaches wherein the electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0078]: electrodes 18 in the plurality of electrodes 18 may be uniformly or symmetrically spaced apart from each other and radially arranged about the elongate body longitudinal axis 28 and around a circumference of the expandable element 30; where if the electrodes are symmetrically spaced apart and radially arranged about the elongate body longitudinal axis 28 and 
Regarding claim 9, Stewart teaches wherein the organ is a heart ([0079]: contact with a tissue wall (such as a wall of a chamber of a heart)) and the tissue is a pulmonary vein (PV) ostium tissue ([0079]: expandable element 30 is positioned in contact with a pulmonary vein ostium).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 4 of copending Application No. 16/707175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is narrower and includes more features but shares all of the recited elements of the instant application such that they both recite a catheter/probe with an expandable frame with a membrane (balloon) with a plurality of electrodes wherein the plurality of electrodes are disposed equiangularly about a longitudinal axis such that. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson et al. (US 5836874): electroporation balloon with evenly spaced electrodes; Maor (US 2016/0113709): electroporation balloon/frame with evenly spaced electrodes; Cao et al. (US 2017/0105793): electroporation balloon with evenly spaced electrodes; Zhou et al. (US 2022/0008128): electroporation balloon/frame with evenly spaced electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794